Determination unanimously reversed, with costs to the appellants, and the judgment of the Municipal Court reinstated. Though the origin of the fire be unknown, the trier of the facts could decide on the evidence, as it apparently did, that fire coming up the dumb-waiter shaft and doing the damage complained of was due to the accumulation of inflammable debris in the dumb-waiter pit. This the court could find was a condition fraught with exceptional danger as well as a violation of the Multiple Dwelling Law and rules of the department of housing and buildings and negligence on the part of the defendant. We do not hold that in every instance where a fire of unknown origin occurs, a liability attaches due merely to the omission of some fire prevention measure which might have prevented the fire. Present — Peck, P. J., Callahan, Van Voorhis and Breitel, JJ.